Case: 21-30434      Document: 00516227912         Page: 1     Date Filed: 03/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 7, 2022
                                  No. 21-30434
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Michael D. Gibbs,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                            USDC No. 3:18-CR-164-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Michael D. Gibbs has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Gibbs has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30434     Document: 00516227912         Page: 2   Date Filed: 03/07/2022




                                  No. 21-30434


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2